Title: From Thomas Jefferson to Duncan Forbes Robertson, 11 December 1821
From: Jefferson, Thomas
To: Robertson, Duncan Forbes

 Monto  Dec. 19.I am certainly   much indebted to you for the kind partialities expressed in your lre of Nov. 12. I am conscious indeed of having ever rendered with fidelity to our common country every service within the reach of my faculties; but thousands and thousands have done the same among whom I claim no distinction. as however you express a desire to possess some memento of my self particularly, I take the liberty of offering you a miniature likeness of which I ask your acceptance. it will be a token of more meaning than a simple lock of hair whitened with the frosts of 79. winters. with it be pleased to accept the assurance of my great regard.